88 N.Y.2d 1004 (1996)
671 N.E.2d 1267
648 N.Y.S.2d 870
Anthony Silvestri, Respondent,
v.
Gerald J. Smallberg, Appellant.
Court of Appeals of the State of New York.
Decided September 12, 1996.
Kenneth Mauro, Great Neck, for appellant.
Warner & Joselson, New York City (Jonathon D. Warner of counsel) for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK concur.
*1005MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
The issue presented in this action to recover damages for medical malpractice is whether postjudgment interest accrues on awards for future damages when such awards are paid in a structured judgment pursuant to CPLR 50-A. We answer this question in the affirmative. The Court's decision in Rohring v City of Niagara Falls (84 N.Y.2d 60) is controlling here. The underlying rationale of Rohring  that a defendant is liable for the full amount of the judgment at the time of the verdict and that the structured payment provisions of CPLR articles 50-A and 50-B do not delay liability, but merely make payment of the judgment incremental (see, 84 NY2d, at 69-70)  applies with equal force to postjudgment interest under CPLR 5003 as it does to postverdict interest under CPLR 5002. The difference in statutory language between sections 5002 and 5003 does not require a contrary result.
We have examined defendant's remaining contentions and find them to be without merit.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.